DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    Cross Reference to Related Applications
2.	Pursuant to 35 U.S.C. § 119(e), this application claims the benefit of Korean Patent 
Application Nos. 10-2019-0035292 filed on 03/27/2019, 10-2019-0035300 filed on 03/27/2019 and 10-2019-0035273 filed on 03/27/2019, the contents of which are all incorporated by reference herein in their entirety. 

                                                              Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

  Claims status
4.	This office action is a response to an application filed on 03/27/2020 in which claims 1-15 are pending for examination.

                                                            Drawings
5.	The Examiner contends that the drawings submitted on 03/27/2020 are acceptable for examination proceedings.
Claim Objection (minor informalities)
6.	Claims 1 and 15 recite “and/or”.  It is suggested to clarify the use of words instead of “/”.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
9.	Claims 1-10 and 13-15 is rejected under 35 U.S.C. 103 as being unpatentable over Pecen et al. (US 2014/0269605 A1), hereinafter “Pecen” in view of ZUO et al. (US 2021/0282118 A1), hereinafter “Zuo”.
	Regarding claim 1, Pecen discloses a method performed by a wireless device in a wireless communication system (Figs. 11, 14, 25, example of UE functionality relative to preamble selection and transmission), the method comprising, 
receiving, from a network (Figs. 11, 14, 25, call flow illustrating an example of a signaling sequence to set up and enable wireless transmission of data), uplink (UL) resource (Fig. 25, paragraphs [0059], [0095], PUSSCH RRU assignment) and configuration of preconfigured downlink (DL) resource (PDR) related to the UL resource (Fig. 25, paragraphs [0059], [0095], DL subframe with a predefined offset from the PUSSCH UL subframe); and 
determining whether to monitor the PDR based on usage of the UL resource (Figs. 11, 14, 25, paragraphs [0059], [0062], [0065], [0096], monitoring DL subframe with a predefined offset from the PUSSCH UL subframe where the user packet was transmitted) and/or success of UL transmission via the UL resource (Figs. 11, 14, 25, paragraphs [0059], [0062], [0065], [0096], receive status indicated as: ‘0’, ‘1’, ‘2; scenario 1401 includes UL subframes without PUSSCH RRUs 1402 and with PUSSCH RRUs 1404, and DL subframes without packet status reports 1406 and with packet status reports 1408).
While Pecen implicitly refers to “configuration of preconfigured downlink (DL) resource (PDR) related to the UL resource” (Fig. 25, paragraphs [0059], [0095]) [Note: Assuming Arguendo that Pecen does not explicitly disclose or strongly suggest: “configuration of preconfigured downlink (DL) resource (PDR) related to the UL resource”], Zuo from the same or similar field of endeavor explicitly discloses configuration of preconfigured downlink (DL) resource (PDR) (Figs. 13, 14, paragraphs [0086], [0087], fixed relationship pre-defined by the base station and notified to the terminal device during random access procedure) related to the UL resource (Figs. 13, 14, paragraphs [0086], [0087], 1st and 2nd signal groups (A1 and A2) corresponding to 1st and 2nd data packets (D1 and D2)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “configuration of (Zuo, paragraph [0014]).

Regarding claim 2, Pecen discloses monitoring the PDR to receive DL feedback in response to the UL transmission, based on that the UL resource is used and the UL transmission is successful (Figs. 11, 14, paragraphs [0059], [0065], [0062], received status indications: ‘0’, ‘1’, ‘2’).

Regarding claim 3, Pecen in view of Zuo disclose the method according to claim 1.
Zuo further discloses skipping to monitor the PDR to receive DL feedback in response to the UL transmission, based on that the UL resource is not used or the UL transmission is not successful (paragraph [0064], it is assumed that the terminal devices UE2 and UE4 have not previously transmitted a message to the base station, and thus an ACK/NACK feedback signal for the terminal devices UE2 and UE4 are not generated by the base station; since the terminal devices UE2 and UE4 do not transmit a message to the base station, even if the feedback signal group is received, the data at the corresponding position is not read).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “skipping to monitor the PDR to receive DL feedback in response to the UL transmission, based on that the UL (Zuo, paragraph [0014]).

Regarding claim 4, Pecen in view of Zuo disclose the method according to claim 1.
Zuo further discloses the method further comprises, receiving, from the network, association information between UL resource units of the UL resource and DL resource units of the PDR, wherein the whether to monitor the PDR or not is further determined based on the association information (Fig. 14, paragraphs [0086], [0087], example of a fixed relationship between transmission resources for uplink data packets and transmission resources for the corresponding feedback signal group).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the method further comprises, receiving, from the network, association information between UL resource units of the UL resource and DL resource units of the PDR, wherein the whether to monitor the PDR or not is further determined based on the association information” as taught by Zuo, in the system of Pecen, so that it would provide the technical solution possible to recognize the number of times of transmission based on the resource used for uplink transmission in the absence of uplink grant, and to efficiently feedback ACK/NACK to a large number of terminal devices (Zuo, paragraph [0014]).
Regarding claim 5, Pecen discloses determining whether to monitor the PDR further comprises, determining whether to monitor a DL resource unit of the PDR based on usage of a UL resource unit of the UL resource and success of UL transmission via the UL resource unit of the UL resource, wherein the DL resource unit of the PDR is mapped to the UL resource units of the UL resource (Figs. 11, 14, paragraphs [0059], [0062], [0065], UE may monitor a DL subframe with a predefined offset from the PUSSCH UL subframe where the user packet was transmitted; in some instances, the receive status may be indicated as followed: ‘0’ represents the preamble is not detected; ‘1’ represents that the data associated with the detected preamble is successfully decoded; scenario 1401 includes UL subframes without PUSSCH RRUs 1402 and with PUSSCH RRUs 1404, and DL subframes without packet status reports 1406 and with packet status reports 1408).

Regarding claim 6, Pecen in view of Zuo disclose the method according to claim 4.
Zuo further discloses the association information includes an indication   informing that PDR is associated with the UL resource (Fig. 14, paragraphs [0086], [0087], feedback signal groups corresponding to data packets). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the association information includes an indication   informing that PDR is associated with the UL resource” as taught by Zuo, in the system of Pecen, so that it would provide the technical solution possible to recognize the number of times of transmission based on the resource used (Zuo, paragraph [0014]).

Regarding claim 7, Pecen discloses the association information includes locations of one or more of resource units of the UL resource associated with each of resource units of the PDR (Fig. 25, paragraphs [0032], [0095], subframe pattern of length 10N bits; Index corresponding to the function ƒ(γ); PUSSCH RRU assignment in the subframe; ΔGT, indicating the Guard time in sampling time units).

Regarding claim 8, Pecen in view of Zuo disclose the method according to claim 4.
Zuo further discloses a DL resource unit of the PDR is associated with multiple UL resource units of the UL resource (Figs. 11A, 11B, paragraph [0075], correspondence between the signatures of the terminal devices UE1 to UE5 and the positions of the ACK/NACK feedback signals for the terminal devices UE1 to UE5 in the feedback signal group).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “a DL resource unit of the PDR is associated with multiple UL resource units of the UL resource” as taught by Zuo, in the system of Pecen, so that it would provide the technical solution possible to recognize the number of times of transmission based on the resource used for uplink transmission in the absence of uplink grant, and to efficiently feedback ACK/NACK to a large number of terminal devices (Zuo, paragraph [0014]).

Regarding claim 9, Pecen in view of Zuo disclose the method according to claim 8.
Zuo further discloses discloses the association information includes feedback rule informing whether the network transmits DL feedback via the DL resource unit of the PDR in response to multiple UL transmissions via the multiple UL resource units of the UL resource or not (Figs. 8A-8B, paragraph [0064], ACK/NACK feedback signal group generated based on the mapping relationship shown in Fig. 8A is shown in Fig. 8B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the association information includes feedback rule informing whether the network transmits DL feedback via the DL resource unit of the PDR in response to multiple UL transmissions via the multiple UL resource units of the UL resource or not” as taught by Zuo, in the system of Pecen, so that it would provide the technical solution possible to recognize the number of times of transmission based on the resource used for uplink transmission in the absence of uplink grant, and to efficiently feedback ACK/NACK to a large number of terminal devices (Zuo, paragraph [0014]).

Regarding claim 10, Pecen in view of Zuo disclose the method according to claim 8.
Zuo further discloses the feedback rule informs that the network transmits the DL feedback via the DL resource unit, based on that at least one of the multiple UL transmissions is successful (Figs. 8A-8B, paragraph [0064], transmit a message to the base station, and thus the base station places the ACK/NACK feedback signals are respectively placed, based on the mapping relationship).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the feedback rule informs that the network transmits the DL feedback via the DL resource unit, based on that at least one of the multiple UL transmissions is successful” as taught by Zuo, in the system of Pecen, so that it would provide the technical solution possible to recognize the number of times of transmission based on the resource used for uplink transmission in the absence of uplink grant, and to efficiently feedback ACK/NACK to a large number of terminal devices (Zuo, paragraph [0014]).

Regarding claim 13, Pecen in view of Zuo disclose the method according to claim 8.
Zuo further discloses multiple UL resource units are configured for a set of multiple independent user data (Figs. 11A-11B, paragraphs [0038], [0075], physical resource and signature resource included in transmission resource).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “multiple UL resource units are configured for a set of multiple independent user data” as taught by Zuo, in the system of Pecen, so that it would provide the technical solution possible to recognize the number of times of transmission based on the resource used for uplink transmission in the absence of uplink grant, and to efficiently feedback ACK/NACK to a large number of terminal devices (Zuo, paragraph [0014]).
Regarding claim 14, Pecen discloses the wireless device is in communication with at least one of a user equipment, a network, or an autonomous vehicle other than the wireless device (Figs. 1, 25, paragraphs [0032], [0096], mobile communication system of voice data, video data, user data, application data, multimedia data, text, web content, or any other content).

Regarding claim 15, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

10.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pecen et al. (US 2014/0269605 A1), hereinafter “Pecen” in view of ZUO et al. (US 2021/0282118 A1), hereinafter “Zuo” in view of Zhang et al. (US 2018/0206246 A1), hereinafter “Zhang”.
Regarding claim 12, Pecen in view of Zuo disclose the method according to claim 8.
Neither Pecen nor Zuo explicitly discloses “multiple UL resource units are configured for a set of repetitions of one user data”.
However, Zhang from the same or similar field of endeavor multiple UL resource units are configured for a set of repetitions of one user data (paragraph [0034], configured UE-specific repetition K).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “multiple UL resource units are configured for a set of repetitions of one user data” as taught by Zhang, in the (Zhang, paragraph [0002]).

Allowable Subject Matter
11.	Claim 11 is/are objected to as being dependent upon a rejected base claim, but would be allowable contingent upon or subject to the following conditions:
(1) that the claims are rewritten in independent form including all of the limitations of the base claim and any intervening claims as presented by applicant and referenced herein,
(2) that the subject limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitation, any proceeding claim limitations, and any intervening claim limitations,
(3) that all independent claims were amended with similar features and the amendments were submitted in a formal response.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 11, contingent upon or subject to the conditions noted herein above, the prior art of record fails to disclose, alone, individually or in any reasonable combination, as required by the dependent claim(s): “the feedback rule informs that the network does not transmit the DL feedback via the DL resource unit, unless all of the multiple UL transmissions are successful”.


Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/           Primary Examiner, Art Unit 2414